Citation Nr: 1124723	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral hearing loss, tinnitus, and hepatitis C.  In October 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in January 2006.

In a March 2007 decision, the Board denied the matters on appeal.  The Veteran appealed the Board's decision with regard to the issues of entitlement to service connection for hepatitis C and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court issued an order granting a July 2008 joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the July 2008 JMR and August 2008 Court order.

In a November 2008 decision, the Board again denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran appealed this decision to the Court.  In March 2010, the Court issued an order granting a March 2010 JMR.  

In July 2010, the Board dismissed the Veteran's claim for service connection for hepatitis C and remanded his claim for service connection for tinnitus to the Appeals Management Center (AMC) for additional evidentiary development, including a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC provided the Veteran with a VA examination and opinion for his tinnitus claim in August 2010 and readjudicated the claim in an April 2011 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In July 2010, the Veteran submitted a statement indicating that he believed that his claim for service connection for bilateral hearing loss should still be on appeal.  However, the July 2008 JMR, signed by the Veteran's attorney at the time, specifically states that the Veteran was not pursuing the issue of entitlement to service connection for bilateral hearing loss.  Therefore, the Veteran's July 2010 statement is considered to be a petition to reopen his previously denied claim for service connection for bilateral hearing loss.  Thus, the issue of whether new and material evidence has been submitted sufficient to reopen a claim for service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's reports of continuous symptoms of tinnitus since service are not credible.

2.  The preponderance of the evidence is against a finding that tinnitus is the result of a disease or injury in active duty service, to include in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in December 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a March 2006 letter informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA examination reports, VA treatment records, and all obtainable private treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.

In April 2004, the Veteran was informed that his service treatment records could not be located.  In a case such as this where a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of- the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes, however, that O'Hare does not create a presumption that the missing treatment records would, if they still existed, necessarily support the Veteran's claim.

Case law does not establish a heightened "benefit of the doubt" when the Veteran's service treatment records have been destroyed, only heightened duties of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the Veteran in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In fulfilling its heightened obligation, VA requested that the Veteran submit any service records or other relevant documents that he possessed and informed him of alternative documents that may serve as substitutes for service treatment records.  See RO letter, April 2004.  The Veteran did not submit any such evidence.  Thus, the Board concludes that VA has fulfilled its heightened duty.  Further, the Board notes that the Veteran has not claimed that he experienced or was treated for tinnitus in service, nor is the denial of his claim based on the lack of in-service treatment for or notation of tinnitus.  As such, the presence of his service treatment records would not help to further his claim.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA audiological examination most recently in August 2010.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, consideration of the Veteran's reported noise exposure, a thorough examination of the Veteran, including the appropriate audiometric testing, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the August 2010 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim for service connection for tinnitus.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claim

The Veteran claims that his currently diagnosed tinnitus is the direct result of his active military service.  Specifically, he was exposed to artillery noise in service and has experienced ringing in his ears since that time.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of private and VA treatment records indicates that the Veteran is currently diagnosed with tinnitus.  Notably, the August 2010 VA examination report indicated that the Veteran had complaints of tinnitus.  As such, the first element of Hickson is met.

The Veteran also asserts that, while on active duty, he was exposed to loud noises from artillery.  The Veteran's Form DD-214 indicates a military specialty of magazine keeper.  As such, some in-service noise exposure can arguably be conceded and the second element of Hickson is met.

Although in-service noise exposure and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service noise exposure and his current audiological disability.  See Hickson, supra.

In August 2005 and August 2010, the Veteran was afforded VA examinations to determine the etiology of his tinnitus.  Both examiners reviewed the Veteran's claims file and noted the conceded in-service noise exposure.  The August 2005 examiner noted that the Veteran's tinnitus symptoms began in 1975, over 20 years after his separation from service.  As such, he found it was less likely than not that the Veteran's tinnitus was the result of his military service.  The Veteran has alleged that he misunderstood the August 2005 examiner's question and that his tinnitus did not begin in 1975, but rather worsened in 1975.  Accordingly, the Veteran was afforded another VA examination in August 2010 to consider his reports of continuous symptoms of tinnitus since service.  The August 2010 examiner noted that the Veteran did not provide a specific date or circumstance for the onset of his tinnitus, only that he began experiencing it sometime in the 1950s.  In light of the Veteran's multiple post-service denials of tinnitus to medical professionals and inability to determine a specific onset time or circumstance, the examiner concluded that the Veteran's tinnitus was not related to in-service noise exposure.

The Veteran has submitted an opinion from his private physician, Dr. K. T. that he claims supports his claim for service connection for tinnitus.  Dr. K. T. states that based on the Veteran's history, military records, and physical examination, it is at least as likely as not that his hearing loss is service related.  Although Dr. K. T. notes that the Veteran experiences tinnitus, he does not provide an opinion as to the etiology of the Veteran's tinnitus - only as to his hearing loss.  As Dr. K. T.'s opinion does not address tinnitus, it is not sufficient to grant service connection for tinnitus.  The Board notes that a statement from the Veteran, received in May 2011, indicates that Dr. K. T. opined that his tinnitus, as well as hearing loss, was related to service.  However, the Veteran has not submitted a statement to this effect from Dr. K. T.  The only statement from Dr. K. T. addresses the etiology of hearing loss only, with no mention of the opined etiology of tinnitus.  Even if the Board were to accept that Dr. K. T. has provided a positive nexus opinion for tinnitus, the opinion would be based on the Veteran's present report of continuous tinnitus symptoms since service - a contention which is not credible, as discussed in detail below.

The Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the Board finds Dr. K. T.'s opinion to be less probative than the August 2010 VA examiner's opinion.  Dr. K. T.'s opinion does not discuss the etiology of the disability at issue here - tinnitus.  To the extent that the Veteran has alleged that Dr. K. T.'s opinion provides a nexus for tinnitus, it is based on the Veteran's discredited reports of continuous tinnitus symptoms since service.  There is nothing in the opinion of record or the Veteran's most recent May 2011 statement to indicate that Dr. K. T. has considered the Veteran's conflicting statements to medical professionals regarding the onset of his tinnitus symptoms.  As such, the Board finds Dr. K. T.'s opinion to be less probative than the August 2010 VA examiner's opinion and insufficient to grant service connection for tinnitus.

The only remaining evidence which purports to relate the Veteran's tinnitus to his in-service noise exposure consists of his own statements.  Specifically, the Veteran now asserts that he has experienced symptoms of tinnitus since his separation from service.

With regard to the Veteran's lay statements, the Board notes that lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board acknowledges that the Veteran is competent to report that he currently experiences ringing in his ears and has experienced such symptoms since active duty.

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment and prevention purposes in connection with his employment years ago than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Although the Veteran now asserts that his tinnitus began during or immediately after service, the medical evidence contradicts this history.  Specifically, the record includes several audiometric examinations from American Industrial Hearing Services, Inc., provided in conjunction with the Veteran's employment with RMI Company.  The first of these examinations, dated in October 1981, specifically indicates that the Veteran did not experience tinnitus.  Similarly, an April 1991 examination notes the lack of tinnitus.  The earliest evidence available that reflects complaints of tinnitus is a May 1990 examination, indicating that the Veteran experiences tinnitus when not wearing his hearing aids.  This report is dated nearly 40 years after the Veteran's separation from service and is followed by the 1991 report denying tinnitus.  These reports not only fail to support the Veteran's claim of continuous tinnitus symptoms since service, they directly contradict it.  Unlike the August 2005 VA examination, the Veteran has not claimed that he was misquoted in these examination reports.  As such, the Board finds the Veteran's denials of tinnitus in 1981 and 1991 for treatment and prevention purposes more credible than the recent reports of tinnitus since service for the purposes of obtaining monetary benefits.  As the Board has found the Veteran's reports of continuous symptoms of tinnitus since service incredible, the nexus element of Hickson may not be met via continuity of symptomatology.  

As the August 2010 VA examiner's opinion, for the reasons set forth above, is determined to be the most probative of record and the Veteran's reports of continuous symptoms since service have been found incredible, competent and credible evidence linking the Veteran's disability to service is lacking in this case.

Accordingly, the Board finds that the claim of entitlement to service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


